--------------------------------------------------------------------------------

Exhibit 10.50
 
LOAN MODIFICATION AGREEMENT




Borrower:
Community West Bancshares
445 Pine Avenue
Goleta, CA 93117

Lender:
Pacific Premier Bank
17901 Von Karman Avenue
Suite 1200
Irvine, CA 92614
(949) 864-8000

Loan No.: 78-009859-37

 
THIS LOAN MODIFICATION AGREEMENT (the “Agreement”) is made as of July 17, 2019,
by and among Community West Bancshares (“Borrower”) and Pacific Premier Bank
(“Lender”) with reference to the following facts:
 
RECITALS
 

A.
Borrower entered into a loan (the “Loan”) evidenced by a Promissory Note dated
July 24, 2017, originally payable to Grandpoint Bank, or order, in the original
principal amount of Fifteen Million and No/100 Dollars ($15,000,000.00) (the
“Note”) and a Credit Agreement dated July 24, 2017 (the “Loan Agreement”). The
Loan has been modified in accordance with that certain Amendment #1 to
Promissory Note dated August 17, 2017 (the “Prior Modification”).

 

B.
The Note is secured by, among other things, a Stock Pledge and Security
Agreement dated October 29, 2015 (the “Stock Pledge and Security Agreement”).

 

C.
The Note and all other loan documents given to Grandpoint Bank or Lender either
evidencing the Loan or to induce Grandpoint Bank or Lender to make or modify the
Loan are referred to collectively as the “Loan Documents”. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Note
and Loan Agreement.

 

D.
Lender acquired the Loan by merger with Grandpoint Bank on or about July 1, 2018
and now holds all of Grandpoint Bank’s rights and interest under the Loan
Documents.

 

E.
Insofar as the Loan Documents do not prohibit certain modifications upon written
agreement between the parties, the parties hereby agree to modify the terms of
the Loan subject to the terms and conditions of this Agreement.

 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises herein contained, the parties
hereto agree as follows:
 
DESCRIPTION OF LOAN MODIFICATION. As of the date of this Agreement, the Note and
other Loan Documents are hereby amended as follows:
 

1.
Credit Limit Decrease. The maximum credit limit of the Line of Credit is hereby
decreased to Ten Million and No/100 Dollars ($10,000,000.00).

 

2.
Definition of Revolving Term. The definition of “Revolving Term” is hereby
revised to mean the period of time commencing from the Effective Date and ending
on the Maturity Date.

 

3.
Revolving Line of Credit. This line of credit will no longer convert to a Term
Loan on the Conversion Date. Instead, the line of credit will continue to be a
Revolving Term where Lender agrees, in accordance with the terms of the Loan
Documents, to make Advances to Borrower from time to time not to exceed at any
time the aggregate principal amount of Ten Million and No/100 Dollars
($10,000,000.00).

 

4.
Maturity Date. The maturity date of the Note is hereby changed to July 30, 2022
(the “Maturity Date”). Borrower shall continue to pay quarterly payments due on
January 30th, April 30th, July 30th, and October 30th of each year, of all
accrued unpaid interest due as of each payment date until the Maturity Date. On
the Maturity Date, Borrower shall pay the Loan in one payment of all outstanding
principal plus all accrued unpaid interest and all other amounts owed under the
Note.

 

5.
LIBOR Index. Notwithstanding anything to the contrary contained in the Note or
other Loan Documents, in the event that (i) the Index becomes unavailable (e.g.,
ceases to be published by the administrator of the Index) or is otherwise not
easily ascertainable during the term of this Loan, (ii) the Index is determined
to be no longer representative by the regulatory supervisor of the administrator
of the Index, (iii) Lender reasonably determines the Index can no longer be
relied upon in contracts of this nature, or (iv) Lender reasonably determines
the Index does not accurately and fairly reflect the cost of making or
maintaining the type of loans or advances under the Note, then Lender may, in
its reasonable discretion, designate a substitute index (“Substitute Index”)
plus a credit spread or other mathematical adjustment (“Spread Adjustment”) to
make the combination of the Substitute Index and Spread Adjustment more
comparable to the original Index. Under such circumstance, Lender may also make
any related technical, administrative or operational changes (e.g., changes to
the timing or frequency of determining the interest rate) to the interest
calculation as it determines, in its sole judgement, to be necessary or
appropriate under the circumstances to reflect the adoption of the Substitute
Index. The Spread Adjustment may, at Lender’s option, be added to either the
Substitute Index or the interest margin, and may be a positive or negative value
or zero. If a Substitute Index is chosen, all references in the Note or Loan
Documents to the Index will be deemed to reference the Substitute Index, plus
any corresponding Spread Adjustment added to either the Substitute Index or the
interest margin. Lender will provide reasonable notice to Borrower of any such
Substitute Index or related technical, administrative, or operational changes,
which shall become effective on the date indicated in Lender’s notice.

 
CONTINUING VALIDITY. In all other respects, Borrower acknowledges and agrees
that all terms, conditions and provisions of the Loan Documents are continued in
full force and effect, except as specifically set forth above, and remain
unaffected and unchanged. This Agreement in no way acts as a release or
relinquishment of, and in no way affects, the liens, security interests and
rights created by or arising under the Loan Documents, or the priority thereof.
Such liens, security interests and rights are hereby ratified, confirmed,
renewed and extended in all respects. The Loan Documents, any other security for
payment of the Note, and all rights, remedies, titles, liens and equities
securing the Note as hereby modified and the indebtedness represented thereby
are hereby recognized, renewed, extended and continued in full force and effect
for the benefit of the holder of the Note and the indebtedness evidenced
thereby.
 
WARRANTIES, REPRESENTATIONS AND AGREEMENTS. Borrower hereby ratifies, confirms,
acknowledges and agrees that the Loan Documents represent valid, enforceable and
collectible obligations of Borrower and that there are no existing claims,
defenses, personal or otherwise, or rights of setoff whatsoever with respect to
any of such documents or instruments. Borrower further acknowledges, represents
and warrants that (i) no event has occurred and no condition exists which would
constitute a default under any of the Loan Documents or this Agreement, either
with or without notice or lapse of time or both, (ii) no litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) against Borrower or any guarantor is pending or threatened, and
(iii) no other event has occurred which may materially adversely affect
Borrower’s or any guarantor’s financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.


1

--------------------------------------------------------------------------------

RELEASE AND WAIVER OF CLAIMS. In consideration of Lender’s agreement to enter
into this Agreement, Borrower hereby agrees as follows:

Release of All Claims. Borrower, on behalf of itself, its general partners, its
members, its officers, its affiliates and its and their successors and assigns
(collectively the “Releasing Parties”), hereby releases and forever discharges
Lender and all of its subsidiaries, affiliates, officers, directors, employees,
agents, attorneys, advisors, and its and their successors and assigns
(collectively the “Released Parties”) from any and all claims, demands, debts,
liabilities, contracts, obligations, accounts, torts, causes of action or claims
for relief of whatever kind or nature, whether known or unknown, whether
suspected or unsuspected, which the Releasing Parties may have or which may
hereafter be asserted or accrue against Released Parties, or any of them,
resulting from or in any way relating to any act or omission done or committed
by Released Parties, or any of them, arising directly or indirectly out of the
Loan, the Loan Documents, the transactions evidenced or contemplated thereby,
the approval, the origination, the funding and the closing of the Loan; the
review, approval, or disapproval of any and all documents, instruments,
insurance and all other items submitted to Lender in connection with the Loan;
the disbursements of funds under the Loan; the modification of the Loan made
pursuant to this Agreement; Lender’s acts, statements, conduct, representations
and omissions made in connection with the modification of the Loan, including,
without limitation, the terms and conditions of this Agreement; any fact,
matter, transaction or event relating thereto; or the relationships existing or
transactions or dealings occurring between Lender and Releasing Parties up to
and as of the date of this Agreement (the “Claims”).
 
Release Includes Unknown Claims. The release described in the immediately
preceding paragraph and in this paragraph applies to all Claims which the
Releasing Parties have or which may hereafter arise against the Released
Parties, or any of them, as a result of acts or omissions occurring before the
date of this Agreement, whether or not known or suspected by the Parties hereto.
Releasing Parties expressly acknowledge that, although it may be that ordinarily
a general release does not extend to claims which the releasing party does not
know or suspect to exist in his favor, which if known by him must have
materially affected his settlement with the party released, it has carefully
considered and taken into account in determining to enter into this Agreement
the possible existence of such unknown losses or Claims.
 
Without limiting the generality of the foregoing, Releasing Parties expressly
waive any and all rights conferred upon it by any statute or rule of law which
provides that a release does not extend to claims which the releasing party does
not know or suspect to exist in the releasing party’s favor at the time of
executing the release, which if known by the releasing party must have
materially affected the releasing party’s settlement with the released party,
including, without limitation, the following provisions of California Code of
Civil Procedure Section 1542:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
 
Complete Defense. This release by Releasing Parties shall constitute a complete
defense to any claim, cause of action, defense, contract, liability,
indebtedness, obligation, liability, claim or cause of action exists which is
within the scope of those hereby released.
 
No Reliance. Releasing Parties hereby acknowledge that it has not relied upon
any representation of any kind made by Lender in making the foregoing release.
 
CONDITIONS PRECEDENT. This Agreement is contingent upon the satisfaction (or
written waiver, in Lender’s sole and absolute discretion) of the following
conditions precedent:
 

1.
There shall not exist, as of the date of this Agreement, any condition which
would constitute a default under this Agreement or under any Loan Documents.

 

2.
The representations and warranties set forth in this Agreement, in the Loan
Documents, and in any document or certificate delivered to Lender pursuant to
this Agreement or the Loan Documents are true and correct.

 

3.
Lender shall have received a certified resolution from Borrower authorizing (a)
its modification of the Loan pursuant to this Agreement; and (b) the execution
and delivery of this Agreement by the person(s) signing the same on behalf of
Borrower.

 

4.
Borrower shall have signed and delivered this Agreement to Lender.

 

5.
Upon execution of this Agreement, Borrower shall pay to Lender a documentation
and processing fee of $1,000.00.

 
GENERAL. Borrower shall execute such additional documents as Lender may require
to fully effectuate the intent of this Agreement. If any action, suit or other
proceeding is brought to enforce the obligations of the undersigned under this
Agreement, the prevailing party shall be entitled to receive all of such party’s
costs and expenses of suit, including attorneys’ fees, incurred in each and
every such action, suit or other proceeding, including any and all appeals or
petitions therefrom. As used in this Agreement, attorneys’ fees shall mean the
full and actual cost of any legal services actually performed in connection with
the matters involved, calculated on the basis of the usual fee charged by the
attorneys performing such services and shall not be limited to “reasonable
attorneys’ fees” as defined in any statute or rule of court. This Agreement
shall be governed by, and interpreted in accordance with, the laws of the
jurisdiction governing interpretation of the Note (however, not to the exclusion
of any applicable Federal law), without regard to state statutes or judicial
decisions regarding choice of law questions.
 
COUNTERPARTS. This Agreement may be executed in counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts, taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telefacsimile or electronically shall be
equally as effective as delivery of a manually executed counterpart of this
Agreement.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT AND BORROWER AGREES TO THE TERMS OF THIS AGREEMENT.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


2

--------------------------------------------------------------------------------

BORROWER:
 

  Community West Bancshares


  /s/ Martin E. Plourd      
By: Martin E. Plourd, President and CEO
 





  /s/ Susan C. Thompson
 
 
By: Susan C. Thompson , CFO
 



LENDER:
 
PACIFIC PREMIER BANK



By: /s/ Saaid El-hendi  
 
 
Authorized Signer
   
Name: Saaid El-hendi
   
Title: VP, Senior Portfolio Manager
 





3

--------------------------------------------------------------------------------